 


114 HR 1721 IH: To reauthorize appropriations for the National Women’s Rights History Project Act.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1721 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Ms. Slaughter (for herself, Mr. Hanna, Mr. Tonko, Mr. Katko, and Mr. Reed) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To reauthorize appropriations for the National Women’s Rights History Project Act. 
 
 
1.Reauthorization of Appropriations 
(a)Votes for Women’s TrailSection 1602 of Title XVI of Public Law 96–607 (16 U.S.C. 410ll–1) is amended in subsection (f)(2) by striking 2013 and inserting 2019. (b)National Women’s Rights History Project Registry and the National Women’s Rights History Project Partnership NetworkSection 7111 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11) is amended— 
(1)in subsection (b)(5) by striking 2013 and inserting 2019; and (2)in subsection (c)(4) by striking 2013 and inserting 2019. 
 
